PD-0805-15
                                    PD-0805-15                                COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                              Transmitted 7/1/2015 3:29:04 PM
                                                                                Accepted 7/1/2015 4:19:12 PM
                                                                                               ABEL ACOSTA
                    IN THE COURT OF CRIMINAL APPEALS                                                   CLERK
                         FOR THE STATE OF TEXAS
                              AUSTIN, TEXAS


TEVIN SHERARD ELLIOTT,                                 §
    Petitioner                                         §
                                                       §
                                                       §
vs.                                                    §              NO.
                                                       §
                                                       §
THE STATE OF TEXAS,                                    §
    Respondent                                         §


                                     * ************ *

                    MOTION TO EXTEND TIME FOR FILING
                   PETITION FOR DISCRETIONARY REVIEW
                         OF THE COURT OF APPEALS
                     FOR THE TENTH DISTRICT OF TEXAS
                             NO. 10-14-00112-CR




                                                      WILLIAM A. BRATTON, III
                                                      Attorney at Law

                                                      One Quadrangle Tower
                                                      2828 Routh St., Suite 675
            July 1, 2015                              Dallas, Texas 75201
                                                      (214) 871-1133 office
                                                      (214) 871-0620 fax
                                                      State Bar No. 02916300
                                                      Email – bill@brattonlaw.com
                                                      ATTORNEY FOR PETITIONER
                                                      (ON APPEAL ONLY)



MOTION TO EXTEND TIME FOR FILING PETITION FOR DISCRETIONARY REVIEW - Page 1
                    IN THE COURT OF CRIMINAL APPEALS
                         FOR THE STATE OF TEXAS
                              AUSTIN, TEXAS

TEVIN SHERARD ELLIOTT,                                 §
    Petitioner                                         §
                                                       §
                                                       §
vs.                                                    §              NO.
                                                       §
                                                       §
THE STATE OF TEXAS,                                    §
    Respondent                                         §


                                      * ************ *

                    MOTION TO EXTEND TIME FOR FILING
                   PETITION FOR DISCRETIONARY REVIEW
                         OF THE COURT OF APPEALS
                     FOR THE TENTH DISTRICT OF TEXAS
                                     NO. 10-14-00112-CR

                                      * ************ *

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW TEVIN SHERARD ELLIOTT, Petitioner in the above-entitled and

numbered cause, by and through his attorney of record, WILLIAM A. BRATTON III and,

pursuant to TEX. R. APP. PROC. 68.2(c) and 10.5(b) requests the Court grant an additional two

(2) days for filing the Petition for Discretionary Review herein. In support thereof, the Petitioner

would respectfully show the Court as follows:




MOTION TO EXTEND TIME FOR FILING PETITION FOR DISCRETIONARY REVIEW - Page 2
       1.      That Petitioner timely forwarded the Petition for Discretionary Review to the Court

of Criminal Appeals, but was advised that due to technical errors in the format of the petition, it

would need to be corrected and resubmitted.

       2.      No issues presented have changed between the current Petition for Discretionary

Review and the previous Petition for Discretionary Review, which was timely forwarded to the

Court of Criminal Appeals.

       3.      Petitioner requests a two (2) day extension of time, until July 1, 2015 for filing

Petitioner’s Petition for Discretionary Review.

       4.      The Petitioner has made the requested corrections to the Petition for Discretionary

Review and the corrected petition is being tendered concurrently with the filing of this motion.

       5.      That no prior extensions of time have been requested or granted.

       6.      It is based on these circumstances and in the effort to provide the Petitioner herein

with effective representation of counsel in the appellate process pursuant to the Sixth and

Fourteenth Amendments to the United States Constitution, and art. I, sec. 10, Tex. Const. Further,

the request is made not for the purpose of delay, but so that justice may be done.

       WHEREFORE, PREMISES CONSIDERED, the petitioner prays that this Motion be in all

things granted and that the Petitioner be given an additional two (2) days for the filing of the

Petition for Discretionary Review.




MOTION TO EXTEND TIME FOR FILING PETITION FOR DISCRETIONARY REVIEW - Page 3
                                                       Respectfully submitted,


                                                       /s/WILLIAM A. BRATTON III
                                                       WILLIAM A. BRATTON III
                                                       2828 Routh, Suite 675-LB10
                                                       Dallas, Texas 75201
                                                       (214) 871-1133
                                                       (214) 871-0620 (fax)
                                                       State Bar No. 02916300
                                                       Email – bill@brattonlaw.com
                                                       ATTORNEY FOR PETITIONER



                                 CERTIFICATE OF SERVICE
        I, the undersigned, do hereby certify that a true and correct copy of the above and foregoing

Motion for Extension of Time for Filing Petition for Discretionary Review was forwarded to the

District Attorney of McLennan County, Texas and the State Prosecuting Attorney by electronic

filing this the 1 st day of July, 2015.



                                                       /s/WILLIAM A. BRATTON III
                                                       WILLIAM A. BRATTON III
                                                       ATTORNEY FOR PETITIONER




MOTION TO EXTEND TIME FOR FILING PETITION FOR DISCRETIONARY REVIEW - Page 4